DETAILED ACTION

	This Office action is in response to the Amendment After Final filed on 17 December 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1and 3-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of manufacturing a semiconductor device comprising the step of forming a fin-shaped structure on a substrate, wherein the fin-shaped structure longitudinally extends on the substrate in a first direction substantially parallel to a surface of the substrate; forming a supporting layer on the substrate having the fin-shaped structure formed thereon, and patterning the supporting layer into a supporting portion extending from the surface of the substrate to a surface of the fin-shaped structure and thus physically connecting the fin-shaped structure to the substrate; removing a portion of the fin-shaped structure close to the substrate to form a first semiconductor layer spaced apart from the substrate; growing a second semiconductor layer with the first semiconductor layer as a seed layer; etching the second semiconductor layer on a side of the first semiconductor layer away from the substrate to form, in the second semiconductor layer, an opening extending substantially in the first direction, to expose the first semiconductor layer on the side; etching the first semiconductor layer through the opening; and etching the second semiconductor layer on a side of the first semiconductor layer close to the substrate through the opening to form, in the second semiconductor layer, a further opening extending substantially in the first direction, resulting in a first portion of the second semiconductor layer extending substantially in the first direction and a second portion of the second semiconductor layer extending substantially in the first direction, which are spaced apart from each other by the opening and the further opening and each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 







TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822